Citation Nr: 1641687	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-27 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss for the period prior to August 14, 2015, and entitlement to a compensable evaluation thereafter.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) or being housebound, to include for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984, and also had subsequent Reserve service.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in July 2015; the transcript is of record.

In January 2016, the Board granted entitlement to service connection for hearing loss, right ear.  The Board remanded the issue of entitlement to service connection for an acquired psychiatric disability, the bilateral hearing loss issue, and the TDIU and SMC issues. 

In a January 2016 rating decision, the RO implemented the Board's grant of service connection for hearing loss, right ear, assigning a 10 percent disability rating to bilateral hearing loss from October 19, 2007 to August 13, 2015, and a noncompensable rating from August 14, 2015.  The Board acknowledges that such issue was not included in the May 2016 Supplemental Statement of the Case; however, in May 2016, the Veteran waived Agency of Original Jurisdiction (AOJ) of new evidence received.  Thus, the Board will proceed with a decision on the merits.  

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has PTSD due to his in-service experiences.

2.  The evidence of record is against a finding that a psychiatric disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

3.  For the period prior to August 14, 2015, the Veteran has no worse than level III hearing loss in the right ear, and no worse than level IV hearing loss in the left ear.

4.  For the period from August 14, 2015, the Veteran has no worse than level II hearing loss in the right ear, and no worse than level III hearing loss in the left ear.

5.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  For the period prior to August 14, 2015, the criteria for entitlement to a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  For the period from August 14, 2015, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran was sent letters in August 2008, February 2009, May 2009, and December 2009 pertaining to his service connection claims for increased ratings and TDIU.  

Where service connection has been granted - in this case, hearing loss, right ear - the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or initial disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertion here.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to his etiological assertions and his assertions as to the basis for seeking higher ratings.  Ultimately the claims were remanded for examinations and any outstanding personnel and treatment records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

All necessary development has been accomplished, to include substantial compliance with the Board's prior January 2016 Remand.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment and personnel records, post-service treatment records, and lay statements and testimony of the Veteran.  The Veteran has not identified any additional post-service treatment records.  He underwent VA examinations which will be discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  

The has Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual (DSM-IV/V).  

The Veteran's DD Form 214 reflects that he served as a Freight Operations Clerk in the United States Marine Corps (USMC), 1st Landing Support Battalion, First Force Service Support Group.  He had 11 months, 22 days of foreign service but no sea service.  His foreign service included service in Korea.  

Service treatment records reflect that in July 1981 the Veteran was referred for a psychiatric evaluation.  06/18/2014 STR-Medical at 36.  Despite the fact that he was referred for a psychiatric evaluation, a review of his service treatment records reveal no indication that he was treated for a psychiatric disorder during service.  

A December 1984 Report of Medical Examination conducted for entry into the reserves reflects that his 'psychiatric' condition was clinically evaluated as normal.  Likewise, on a Report of Medical History he checked the 'No' boxes for 'depression or excessive worry' and 'nervous trouble of any sort.'  06/18/2014 STR-Medical.  

In April 1994, the Veteran was admitted to VA for depression and substance abuse.  08/26/2015 Medical Treatment Record-Government Facility at 35.  He was admitted due to complaints of pleuritic/positional chest pain.  He was started on Motrin for questionable musculoskeletal versus cocaine related pleurisy.  He reported that he experienced no combat while serving in the Marine Corps from 1980 to 1984.  He reported currently using crack cocaine.  He denied a psychiatric history.  The assessment at the time of admission was rule out myocardial infarction versus pericarditis and cocaine dependence.  08/26/2015 Medical Treatment Record-Government Facility (#2) at 31, 33. 

In May 1994, the Veteran was admitted to a VA chemical dependency program for the second time.  He reported that he was not a Vietnam veteran and experienced no combat while serving in the Marine Corps from 1980 to 1984.  He reported that he had his first drink of alcohol at the age of 15 and that he first became intoxicated at the age of 16.  He recognized alcohol as creating a problem in his life earlier in 1994.  He denied being treated for any psychiatric condition.  He had an uneventful detoxification and was discharged 20 days later.  08/26/2015 Medical Treatment Record-Government Facility at 32-33.  

In July 1997, the Veteran was hospitalized for a drug overdose suicide attempt.  The diagnoses were drug overdose suicide attempt; major depressive disorder recurrent with psychotic features; and, cocaine dependency.  07/13/2009 Medical Treatment Record-Government Facility at 35.

In January 2009, the Veteran filed a claim of service connection for PTSD asserting traumatic service in Lebanon.  01/29/2009 Informal Claims.  

In February 2009, the Veteran asserted that he had been suffering from PTSD for 
29 years.  02/18/2009 VA 21-4138 Statement in Support of Claim.  

In a February 2009 statement, the Veteran asserted that from April to May 1983 he had 30 days of action in Beirut, Lebanon.  02/26/2009 VA 21-4138 Statement in Support of Claim.  He asserted that he left before the Beirut barracks bombing, which occurred in October 1983.  Id.  

In March 2009, the Veteran reported that he served in Beirut Lebanon for 30 days in 1984 when he was part of the supporting infantry.  He reported that he was guarding the airport and was fired upon by enemy fire.  He reported multiple psychiatric admissions in the 1990's, and reported that he was incarcerated from 1997 to 2007.  The examiner found that he has symptoms of depression and PTSD.  04/30/2009 Medical Treatment Record-Government Facility.  

An April 2009 mental health evaluation reflects diagnoses of PTSD and major depressive disorder with psychotic features; however, the stressor was not detailed.  04/30/2009 Medical Treatment Record-Government Facility.

In May 2009, the Veteran underwent a VA vocational rehabilitation evaluation.  The Veteran reported his duties during service and reported that his military service was "uneventful."  06/05/2009 Medical Treatment Record-Government Facility at 12.

The Veteran reported that he was "shipped" to Beirut, Lebanon on the Tripoli U.S. to guard the airport.  He reported that on his way to Japan his plane almost crashed and they landed in Alaska.  02/22/2011 VA 21-0781 Statement in Support of Claim for PTSD.

A December 2011 VA treatment record reflects a diagnosis of PTSD from combat experiences in Beirut, Lebanon and major depression, recurrent, with psychotic symptoms.  01/03/2012 Medical Treatment Record-Government Facility at 4.  

In a September 2013 statement, the Veteran asserted that during service from October 1980 to January 1981 he had disciplinary problems and as a result suffers from PTSD and depression.  He reported that he went to Beirut, Lebanon on a special operation from March to April 1983.  09/20/2013 VA 21-3148 Statement in Support of Claim.

A command chronology from the United States Marine Corps (USMC), 1st Landing Support Battalion, First Force Service Support Group, for the period from January to June 1983 reflects that the battalion was stationed stateside and there is no service in Beirut reflected.  09/04/2012 Military Personnel Record.

Service personnel records reflect that his pay grade was reduced per Article 15 effective July 1983.  11/12/2013 Military Personnel Record.

Service personnel records do not otherwise reflect service in Lebanon.  Likewise, a service treatment record reflects dental treatment in April 1983 at Area 22 which corresponds to Camp Pendleton, California; a June 1983 dental record reflects treatment at Area 22; an August 1983 record reflects treatment at Camp Pendleton.  06/18/2014 STR-Medical at 6, 48, 64, 66.  A service record titled "Military and Civilian Occupational Specialties, Education Courses, Technical Training and Tests Completed" record notes that the Veteran was in a Driver Improvement course at Camp Pendleton, California in May 1983.    

In February 2016, the Veteran underwent a VA examination.  The examiner noted that there is no evidence of any mental health diagnosis or treatment in service treatment records.  On his enlistment examination for the Marine Corp Reserves in December 1984 (two months after discharge from service), he denied any mental or behavioral problems; and his psychiatric condition was normal.  

The examiner acknowledged the Veteran's treatment for alcohol and cocaine dependence and some depressive symptoms at the St Louis VA between 1994-97 prior to his ten year incarceration for first degree robbery.  The examiner noted that PTSD was diagnosed based on the Veteran's assertion that he thought his drug and alcohol problems stemmed from "PTSD."  The examiner noted that there did not appear to have been any effort on the part of providers to confirm the Veteran's claims about "combat experience in Beirut, Lebanon" (of which there is no evidence, according to the JSRRC: the 1983 Command Chronology of the 1st Landing Support Battalion shows no evidence of personnel serving in Beirut, Lebanon.  There is no evidence in the Veteran's file of temporary service or service in Beirut).  The examiner stated that the 2009 St Louis VA providers diagnosing PTSD also do not appear to have taken into account his decade-long incarceration between 1997-2007, which may have contributed to some of the symptoms they felt suggested "combat."

The Veteran reported behavior such as getting into arguments and fights which began right after he got out of the Marines.  He also reported that he was always in trouble during service for fighting.  He also reported a month of combat with a "landing support Battalion" in Beirut, Lebanon in 1983, before he said his father was able to convince their congressman to get him sent home to Camp Pendleton.  The examiner stated that there is no supporting evidence for either service in Lebanon, or of a pattern of serious misconduct in the Marines.

The Veteran reported that he no longer drinks or uses drugs and has not done so since 1997 which the examiner noted coincides when he was imprisoned.  The Veteran reported that he started using drugs and alcohol in 1981, in service until 1997 but the examiner noted that this is not what he reported to providers at the St. Louis VA when he sought treatment for substance abuse in 1994.  He told providers that he started using cocaine at the age of 29, two years early - thus, in approximately 1992, 8 years after discharge from service, and he had only become aware of alcohol creating a problem in his life earlier that year.  

The examiner opined that major depression, recurrent, severe with psychotic features, is less likely than not caused by or a result of service or any event or circumstance of service, including the July 1981 referral for psychiatric evaluation.

The examiner noted that the Veteran's cocaine and alcohol use disorders are in remission.  He does not have a diagnosis of bipolar disorder that is at least as likely as not caused by or a result of service.  The Veteran is not diagnosed or treated for bipolar disorder by any mental health provider; he is not on any mood stabilizers such as are prescribed to individuals with bipolar disorder; and he has never been diagnosed with bipolar disorder in 8 years of treatment at the Dallas VA.  He was never diagnosed with bipolar disorder while treated at the St Louis VA, prior to moving to Texas.  The examiner stated that his symptoms noted in this report are easily accounted for by his substance abuse history (now in remission), mood disorder, and antisocial personality traits.

He has not been diagnosed with antisocial personality disorder by this writer, only because there is insufficient information about his early life to make the diagnosis.  According to DSM-5, the pervasive pattern of disregard for and violation of the rights of others, must have been in evidence since at least the age of 15 - and there is simply no information about his life prior to service upon which such a diagnosis can be reliably and fairly based.  The diagnosis of major depression, recurrent, severe with psychotic feature is considered less likely than not caused by or a result of service because:  Evidence indicates mostly good conduct during his military career, except for a 1983 demotion to E2 for "failure to obey a lawful order to fall out" (by 3/84, he had his rank back).  His DD214 even lists a "Good Conduct Medal," "for the time period 10/3/80-10/2/83."  It is unclear what prompted the "psych eval" ordered in July 1981, but it may have been due to a suspicion of "malingering" foot pain three months earlier (noted in an April 1981 medical record).  Whatever prompted the "psych eval," it appears nothing came of it: there was no treatment for a mental condition, no psychotropic medication, and no claim by the Veteran - on his exit exam three years later- of any history of mental health treatment in service.  He was discharged honorably, and was allowed to serve in the Marine Corp Reserves between 1984-86.  All this argues against the Veteran's claim of serious behavioral problems in service.  The pattern of serious misconduct the Veteran has described is simply not supported by a review of his service treatment and personnel records.  

The examiner also stated that there also does not appear to be significant behavioral or mental problems from 1984 to the early 1990's, when he started abusing drugs and alcohol, eventually leading to arrest for robbery and ten years incarceration (1997-07).  It was only when the Veteran was released from prison and returned to the VA that he began talking about traumas in service, PTSD, and "voices."  None of these were a treatment concern between 1994-97, at the St Louis VA.  Instead, the Veteran's care focused on his history of drug and alcohol dependence, some depression, and a report of suicidal ideation when coming down off cocaine.

The examiner stated that there is no evidence of complaint or symptoms of PTSD prior to being incarcerated, or anything else related to service.  The examiner stated that as an aside, he was specifically directed to examine the Veteran for any current psychiatric disorder other than PTSD.  In reviewing his records, however, it was evident he was first diagnosed with PTSD at the St Louis VA in 2009- 15 years after first coming there for treatment.  The diagnosis appears based only on the Veteran's testimony he thought his drug and alcohol problems stemmed from "PTSD."  There does not appear to have been any effort on the part of providers to confirm the Veteran's claims about "combat experience in Beirut, Lebanon," of which there is no evidence, according to the JSRRC.  The 1983 Command Chronology of the 1st Landing Support Battalion shows no evidence of personnel serving in Beirut, Lebanon.  There is no evidence in the Veteran's file of temporary service or service in Beirut.  The 2009 St Louis VA providers diagnosing PTSD also do not appear to have taken into account his decade-long incarceration between 1997-07, which may have contributed to some of the symptoms they felt suggested "combat."

In this case, the evidence does not establish that the Veteran served in a place where he experienced stressors related to his fear of hostile military or terrorist activity.  The Board does not find any credible support for his assertion that he served in Beirut, Lebanon in 1983.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (finding that the Board is obligated to assess the credibility and weight given to evidence).  As detailed hereinabove, service personnel records and defense records do not reflect that the Veteran's unit was stationed in Lebanon.  Moreover, despite the Veteran's assertions that he traveled to Lebanon via ship, his DD Form 214 does not reflect that he had any sea service.  Finally, service treatment records reflect that he sought treatment stateside at Camp Pendleton in 1983 in near proximity to when he claims to have been in Lebanon.  It is also relevant that when the Veteran sought treatment in 1994, he denied any combat related service.  The Board has reviewed the pertinent evidence and finds that the Veteran's statements concerning service in Lebanon are not credible.  As noted above, service personnel records, to in his DD Form 214, do not indicate such service.  Additionally, contemporaneous service record show dental treatment in April 1983 at Camp Pendleton and completion of a driver improvement course in May 1983 also at Camp Pendleton.  These service records do not place the Veteran in Lebanon at the time he has stated.  The Board finds these contemporaneous service records are afforded more weight as their purpose is to document events in service than the Veteran's lay statements to the contrary.  

The PTSD diagnosis was based on a Lebanon stressor that is not supported by credible evidence.  The PTSD diagnosis is dependent on the Veteran's assertions of suffering from a combat related stressor in Lebanon.  The Board finds that such stressor is not credible.  Likewise, the February 2016 VA examiner found that the does not have PTSD due to service, noting that the Lebanon stressor had not been confirmed, and noting that the prior VA examiners did not attempt to confirm his asserted stressor, and did not appear to consider his decade-long incarceration.  Thus, the Board finds that the PTSD diagnosis due to service is not supported by the credible evidence of record.  The Board finds the PTSD diagnosis due to his in-service experiences to be no more probative than the Veteran's statements and affords them no weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (stating that the Board may reject a medical opinion/finding that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion).

With regard to the onset of psychiatric symptoms, the evidence does not establish that the Veteran has suffered from a psychiatric disability since service.  As detailed, the Veteran denied any psychiatric problems in December 1984 and his mental status was clinically evaluated as normal.  He initially sought treatment in 1994, thus a decade after separation from service, and such treatment was for drug and alcohol dependence and depression related thereto.  At the time he sought such treatment, he did not report any in-service stressors nor any prior psychiatric history to include any psychiatric problems during service.  Also, at that time he reported problems with drugs and alcohol only in the past few years, opposed to since service or since separating from service.  

In light of the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran's current acquired psychiatric disorder was not chronic during service nor productive of symptoms continuously since service, and it was not manifest to a compensable degree within one year of separation from service.  While acknowledging that the Veteran was referred for a psychiatric evaluation during service, there is no indication that a psychiatric condition was diagnosed during service.  The record does not show onset of symptoms in service or for many years after his separation from active service.  As such, service connection under the "chronic disease" provisions of 38 C.F.R. §§ 3.303(b), 3.307(a) is not warranted.

The evidence does not otherwise support that the Veteran has an acquired psychiatric disability that is due to service.  The February 2016 VA examiner opined that the Veteran does not have an acquired psychiatric disability that is due to service.  The examiner found no evidence of a psychiatric disorder in service, indicated that his psychiatric condition was evaluated as normal in December 1984 upon entering the reserves.  The opinion is based on review of the Veteran's claims folder, mental health records, objective testing results from the examination, diagnostic clinical interview and training and experience of the examiner.  In light of these listed factors, the Board affords this VA opinion much weight.

Based on the opinion of the VA examiner, a finding cannot be made that the Veteran has an acquired psychiatric disability due to service.  The Board accepts the VA examiner's diagnoses and opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records and contains a detailed rationale for the medical conclusions.  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record.

With regard to assessing the credibility and competency of the statements offered by the Veteran, the Board has already found that the Veteran's claimed in-service stressor statements are not credible.  Otherwise, while he is competent to describe his psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing a psychiatric condition due to his in-service experiences is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The service records do not support that an acquired psychiatric disability began during service, and a diagnosis is not shown until years after separation from service.  The VA examiner considered the Veteran's lay assertions and an opinion was sought which was negative.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflects that his psychiatric disability is not due to service. 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Increased rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation for bilateral hearing loss following an award of service connection for hearing loss, left ear, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from "I" for essentially normal acuity, through "XI" for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In February 2009, the Veteran underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
20
55
55
LEFT
15
75
85
90

The pure tone average in the right ear was 36 and 66 in the left ear.  The speech recognition score was 80 percent in both ears.  Such findings translate to level III hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent disability rating.  The Board notes that § 4.86(b) applies to the left ear hearing loss.  Using Table VIA, the left ear would be a V, then elevated one level to a VI.  Applying these results to Table VII, this equates to a VI for the poorer ear and a III for the better and the results from the table are a 10 percent rating.

In September 2008, the Veteran underwent a VA audiological evaluation.  Although the Veteran was pleasant in demeanor the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor intertest reliability.  Test results were considered invalid and unreliable and therefore were not reported.  

In July 2009, the Veteran underwent a VA audiological examination.  The examiner stated that it was observed that the results on the audiological evaluation provided by the Veteran did not seem to correlate to his abilities in everyday conversations.  Therefore some tests were repeated and examined for variability of responses.  Variability of responses were indeed found.  There was also a discrepancy between intertest agreement indicating that his responses reflect a lack of cooperation with test procedures.  Therefore, the Veteran failed to comply with the examination procedures and further testing was halted and results obtained were not reported.

In March 2011, the Veteran underwent a VA audiological examination.  No consistent pure tone thresholds could be subjectively obtained from the Veteran for rating purposes even with repeated instruction during the procedures.  His speech discrimination scores were valid, specifically 96 percent in the right ear and 92 percent in the left ear.  

In March 2014, the Veteran underwent a VA audiological examination.  Consistent pure tone thresholds could not be obtained due to poor SRT/PTA agreement.  The Veteran's WRS scores were excellent at levels below his volunteered pure-tone threshold responses, specifically 96 percent in both ears.  


In August 2015, the Veteran underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
20
50
45
LEFT
20
65
75
95

The pure tone average in the right ear was 32 and 64 in the left ear.  The speech recognition score was 90 percent in the right ear and 86 percent in the left ear.  Such findings translate to level II hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

The Board acknowledges the Veteran's statements regarding his hearing loss and the impact on his daily activities, difficulty hearing and understanding conversational speech.  The rating criteria are intended to compensate for the impairment resulting from the hearing loss disability.  38 C.F.R. §§ 4.1, 4.85.  The Veteran's disability does not approximate the criteria for a disability rating in excess of 10 percent for the period prior to August 14, 2015, nor a compensable disability rating for the period from August 14, 2015.   

Applying the audiologic test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent for the period prior to August 14, 2015, and against entitlement to a compensable disability rating for the period from August 14, 2015 for bilateral hearing loss disability.  38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Thus, there is no reasonable doubt to be resolved.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


The Board also finds that the symptomatology and impairment caused by the Veteran's service-connected bilateral hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which have been considered as appropriate in this case, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition, to include difficulty hearing and understanding conversational speech.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (Apr. 12, 1994). 
Accordingly, the Board finds that functional impairment due to hearing loss and is contemplated in the regulations and schedular rating criteria.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In summary, for the reasons and bases expressed above, the Board has concluded that a disability rating in excess of 10 percent is not warranted for the period prior to August 14, 2015, and a compensable disability rating is not warranted for the period from August 14, 2015, and the benefit of the doubt is not applicable.  Accordingly, the benefit sought on appeal is denied.

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration. See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Service connection is in effect for tinnitus, rated 10 percent disabling, effective October 19, 2009; left ear hearing loss, rated 0 (zero) percent disabling, from June 2, 1994 to October 18, 2007; bilateral hearing loss, rated 10 percent disabling, effective October 19, 2009, and 0 percent disabling, effective August 14, 2015.  Per this decision, entitlement to service connection for an acquired psychiatric disability is denied.  The minimum percentage requirements for a TDIU per § 4.16(a) are not met.  

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Since the Veteran fails to meet the percentage standards as set forth in 38 C.F.R. § 4.16(a), the Board must consider whether there is evidence to warrant referral for consideration of a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  The Veteran's service connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

For the Veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In February 2009, the VA audiological examiner noted that the Veteran's tinnitus is annoying and causes stress, and hearing loss causes communication problems.

In a VA Form 21-8940 received in November 2009, the Veteran reported unemployment due to hearing loss and PTSD.  He reported that his disabilities affected his employment from 1984 to 1995 and from November 2007 to the present.  He did not list his prior employers.  He indicated that he had completed high school and 1 year of college.

In his Notice of Disagreement, he reported that he was unable to work since 2007 due to incarceration (1997-2007) and illness.  02/09/2010 Notice of Disagreement.

In his February 2011 VA Form 21-8940, he reported unemployment due to his PTSD.  He reported that he was employed from May 1994 to May 1995 with VA as a temporary file clerk and that his disability affected his employment in 1995.  

The March 2011 VA audiological examiner opined that based on his excellent speech discrimination scores at normal conversational level, little to no amplification and reasonable accommodations as specified in the Americans with Disabilities Act should not significantly affect vocational potential or limit participation in most work activities.  The examiner opined that employment would be more than feasible in a loosely supervised situation.

A March 2011 VA examination reflects that the Veteran last worked as a VA file clerk in 1996 and he reported that he had to leave that position due to mental health issues.  He reported being incarcerated from 1997 to 2007.  Upon examination, the examiner diagnosed manic depressive disease with psychosis, hypertension, diabetes mellitus, type II, hyperlipidemia, and elevation of AST/ALT, mild.  The examiner opined that he is not unemployable due to his hypertension, diabetes mellitus, type II, hyperlipidemia and mildly elevated liver enzymes.  The examiner opined that the Veteran is capable of sedentary work.  

A May 2011 VA examination reflects that following service the Veteran worked as a dishwasher in a hospital and janitor in a factory.  He also worked as a file clerk.  He reported that he left his job due to mental illness.  The examiner stated that the Veteran's medical conditions are all stable including hypertension, diabetes, and hyperlipidemia.  The examiner was unable to comment regarding his psychological complaints affecting his ability to continue employment.  The examiner opined that he is not unemployable and can function doing sedentary work.  

The March 2014 VA audiological examiner opined that his hearing loss and tinnitus do not impact ordinary conditions of daily life, including his ability to work.

The January 2015 VA audiological examiner opined that his hearing loss and tinnitus do not impact ordinary conditions of daily life, including his ability to work.

The August 2015 VA audiological examiner opined that the Veteran reported difficulty comprehending on the phone with people of other races who speak fast and problems hearing and understanding when background noise is present.

After careful review of the record, the Board finds that the evidence does not support a finding that referral of the case to the Director, Compensation and Pension Service for extra-schedular consideration is warranted, nor that a TDIU is warranted for any period contemplated by this appeal.  

As detailed, per the Veteran, he stopped working in 1995, which he asserts was due to his hearing loss and PTSD.  Initially, the Board notes that service connection was not in effect for tinnitus and hearing loss, right ear, at that time, although service connection was in effect for hearing loss, left ear, rated noncompensably disabling.  There is no evidence to support that the Veteran was unemployable or stopped working due to his hearing loss, left ear.  Notwithstanding this, the Veteran was incarcerated for 10 years beginning in 1997.  Following his incarceration, he reported unemployment from 2007 to the present.  Effective October 19, 2009 service connection was established for tinnitus and hearing loss, right ear, but the evidence still does not establish that he was unable to perform physical acts required by employment due to these disabilities.  While acknowledging his assertions that his service-connected disabilities preclude substantially gainful employment, multiple examiners have opined that these conditions do not preclude substantially gainful employment.  Such opinions were made over the course of several years and proffered after examination of the Veteran and review of the record.  

The Board finds that there is no evidence regarding the Veteran's situation which would warrant referral of this case for extra-schedular consideration.  In making this determination, the Board is not refuting the Veteran's functional limitations associated with his hearing loss or his own contentions that his service-connected disabilities affect his ability to work.  The rating schedule adequately contemplates the symptoms at issue.

The Board is cognizant of the Veteran's honorable service.  However, the Board is bound in its decisions, by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Veteran's service connected disabilities do not meet the statutory criteria for entitlement to a TDIU.  Further, there has been no evidence submitted regarding the Veteran's situation which would warrant referral of this case for extra-schedular consideration.  Again, due to the Veteran's assertions of unemployability due to his service-connected disabilities, opinions were obtained from multiple medical professionals.  

Thus, the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an acquired psychiatric disability is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss for the period prior to August 14, 2015 is denied.

Entitlement to a compensable disability rating for bilateral hearing loss from August 14, 2015 is denied.

Entitlement to a TDIU is denied.


REMAND

As detailed in the January 2016 Remand, as to the claim for SMC based on A&A, the Veteran indicated that he sought this benefit for his spouse.  See 07/26/2010 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The AOJ, however, has only adjudicated the issue of whether the Veteran was entitled to SMC based on A&A/housebound, but has not considered whether the benefit was warranted for his spouse.  In the January 2016 Remand, the AOJ was instructed to adjudicate the issue pertaining to his spouse, but the May 2016 Supplemental Statement of the Case only addresses whether the Veteran is entitled to SMC based on A&A/housebound.  Thus, remand is necessary for the issue to be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to SMC based on A&A/housebound for the Veteran's spouse.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


